DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 1 of 48 PageID 3985
      SATURDAY, JUNE 27, 2020               SIGN IN / JOIN                                                                                 




       FRONT PAGE         FLORIDA      NATIONAL       COMMENTARIES          METRO      BUSINESS       EDUCATION    ENTERTAINMENT            


       HEALTH       FOOD      TECHNOLOGY         FLORIDA’S FINEST        SPORTS       POLITICS      WORLD     ABOUT US     CONTACT US



       OUR SISTER SITES          TRIBUTE TO OUR FOUNDER 



      Home       ENTERTAINMENT           DuVernay responds to Trump’s latest Central Park Five comments


      DUVERNAY RESPONDS TO                                                                                   FLORIDA COURIER ARCHIVES


      TRUMP’S LATEST CENTRAL                                                                                 JUNE 2020 (76)

      PARK FIVE COMMENTS                                                                                     MAY 2020 (110)

      June 19, 2019                                                                                          APRIL 2020 (102)

                                                                                                             MARCH 2020 (133)

                                                                                                             FEBRUARY 2020 (140)

                                                                                                             JANUARY 2020 (118)

                                                                                                             DECEMBER 2019 (92)

                                                                                                             NOVEMBER 2019 (79)

                                                                                                             OCTOBER 2019 (151)

                                                                                                             SEPTEMBER 2019 (175)

                                                                                                             AUGUST 2019 (167)

                                                                                                             JULY 2019 (192)

                                                                                                             JUNE 2019 (168)

                                                                                                             MAY 2019 (158)

      ATSUSHI NISHIJIMA/NETFLIX/TNS                                                                          APRIL 2019 (170)
      Ava DuVernay is shown with actor Jharrel Jerome on the set of “When They See Us.’’
                                                                                                             MARCH 2019 (159)

                                                                                                             FEBRUARY 2019 (108)
      BY ASHLEY LEE
                                                                                                             JANUARY 2019 (69)
      LOS ANGELES TIMES/TNS
                                                                                                             NOVEMBER 2018 (1)



https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]               P-APP002995
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 2 of 48 PageID 3986
      Ava DuVernay is not the least bit surprised that President Trump has                                   OCTOBER 2018 (3)

                                                                                                             SEPTEMBER 2018 (1)     
      doubled down on his stance regarding the men collectively labeled the
                                                                                                             APRIL 2018 (17)
      Central Park Five, whose wrongful conviction in the 1989 rape and
                                                                                                             MARCH 2018 (121)
      assault of Trisha Meili, and later exoneration, are recounted in the
                                                                                                             FEBRUARY 2018 (81)
      Netflix docudrama “When They See Us.”
                                                                                                             JANUARY 2018 (89)

      “It’s expected,” she said with a shrug on Tuesday night, after a                                       DECEMBER 2017 (107)

      Women in Entertainment and Writers Guild of America West                                               NOVEMBER 2017 (86)

      screening in Hollywood. “There’s nothing he says or does in relation                                   OCTOBER 2017 (60)

      to this case or the lives of Black people or people of color that has any                              SEPTEMBER 2017 (95)

      weight to it. It’s not our reality, there’s no truth to it.”                                           AUGUST 2017 (131)

                                                                                                             JULY 2017 (107)

      DuVernay — who created the limited series, and directed all four parts                                 JUNE 2017 (132)

      — made the comments in response to Trump’s remarks earlier                                             MAY 2017 (109)

      Tuesday, in which he refused to admit their innocence, or to apologize                                 APRIL 2017 (104)

      for placing full-page ads in four newspapers at the time that called for                               MARCH 2017 (126)

      the executions of five teenagers of color: Antron McCray, Kevin                                        FEBRUARY 2017 (84)

      Richardson, Yusef Salaam, Raymond Santana and Korey Wise.                                              JANUARY 2017 (96)

                                                                                                             DECEMBER 2016 (114)
      “You have people on both sides of that — they admitted their guilt,”                                   NOVEMBER 2016 (86)

      he told reporters at the White House. “If you look at Linda Fairstein                                  OCTOBER 2016 (93)

      and if you look at some of the prosecutors, they think the city should                                 SEPTEMBER 2016 (100)

      have never settled that case. So, we’ll leave it at that.”                                             AUGUST 2016 (97)

                                                                                                             JULY 2016 (113)
      TWEET LATER THAN EXPECTED                                                                              JUNE 2016 (89)

      After DuVernay responded lightheartedly to moderator Jemele Hill’s                                     MAY 2016 (95)

                                                                                                             APRIL 2016 (101)
      question about Trump — “I’m surprised it took so long, I was waiting
                                                                                                             MARCH 2016 (124)
      every day to get a tweet!” — she asserted that the five men were
                                                                                                             FEBRUARY 2016 (98)
      always innocent, and are free today. Therefore, the focus should be “so
                                                                                                             JANUARY 2016 (104)
      much more than rage-tweeting back and participating in the negativity
                                                                                                             DECEMBER 2015 (116)
      that’s so unproductive.”
                                                                                                             NOVEMBER 2015 (93)




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]            P-APP002996
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 3 of 48 PageID 3987
      “I wish I had a more juicy sound bite, but I don’t care,” she added,                                   OCTOBER 2015 (113)

      speaking alongside Robin Swicord and Attica Locke, who wrote                                           SEPTEMBER 2015 (94)

      episodes of the miniseries with DuVernay, Michael Starrbury and                                        AUGUST 2015 (94)

      Julian Breece.                                                                                         JULY 2015 (117)

                                                                                                             JUNE 2015 (97)

      “When They See Us” spans 25 years, beginning with the teens’ first                                     MAY 2015 (130)

      interrogations in 1989, featuring their 2002 exoneration, and                                          APRIL 2015 (108)

      culminating with the settlement reached with the city of New York in                                   MARCH 2015 (98)

      2014.


      Michael K. Williams, Vera Farmiga, John Leguizamo, Felicity
      Huffman, Niecy Nash, Blair Underwood and Joshua Jackson are
      among the ensemble cast.


      FALLOUT FOR AUTHORITIES

      The four-part Netflix project debuted on May 31 to critical acclaim
      and soon led to real-world fallout for the authorities involved.


      Fairstein, the head of the sex crimes unit in the Manhattan district
      attorney’s office at the time of the case, and who had prospered in her
      second career as a crime novelist, was dropped by her book publisher
      and her agency after a viewer-led petition went viral. (It currently has
      more than 200,000 signatures.)


      She also resigned from her board positions at Vassar College and
      charitable organizations God’s Love We Deliver and Safe Horizon.


      Fairstein subsequently penned a Wall Street Journal op-ed calling
      “When They See Us” “a series so full of distortions and falsehoods as
      to be an outright fabrication. … Ms. DuVernay does not define me,
      and her film does not speak the truth.”


      Similarly, Elizabeth Lederer, the lead prosecutor in the case, was fired


https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]            P-APP002997
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 4 of 48 PageID 3988
      from her teaching post at Columbia Law School, after a petition by the
      Columbia University Black Students’ Organization calling for her
      removal received nearly 10,000 signatures.


      Students previously pressed the university to remove Lederer in 2013,
      without success.


      Why are such steps of “restorative justice” only happening now, even
      though the Central Park Five were exonerated by DNA evidence and a
      confession from the true perpetrator in 2002 and were the subject of a
      well-received Ken Burns documentary in 2012?


      WHY DOCUMENTARY RESONATES

      Locke explained that this project in particular might be resonating with
      audiences to the point of demanding action because of its detailed
      exploration of gaslighting.


      “We are living in a time of cognitive dissonance, which is how you
      have Linda Fairstein’s ass talking all the stuff she’s talking about,”
      Locke said. “Lies [are] so easily bent to where you question your own
      sanity,” she continued. “That’s another reason why I think it resonates
      in this particular time: We are living in another time where we are
      being gaslit on a daily … basis.”


      “This exact thing could happen, and things that are very similar to this
      are happening right now as we sit here,” Swicord added.


      DuVernay also shared that she has grown close to the five free men,
      texting them almost daily.


      “They’re all different, they’re all beautiful, and they’ve taught me so
      much over the years,” she said. “It’s an honor to know them. It’s a
      privilege.”


https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]   P-APP002998
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 5 of 48 PageID 3989



           Like 0




      Previous article                                                                    Next article

      ‘WHEN THEY SEE US’ NOW                                        HARRIS SPEAKING TO
      THE MOST-WATCHED                                            SISTERS THROUGH NEW
      NETFLIX SERIES                                                   ESSENCE COLUMN




      LEAVE A REPLY



https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]   P-APP002999
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 6 of 48 PageID 3990




       Name:*

       Email:*

       Website:

          Save my name, email, and website in this browser for the next
      time I comment.


        Sign me up for the newsletter!


         Post Comment




                                             FOLLOW US ON INSTAGRAM @FLCOURIER




                                                                               




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/27/2020 1:01:01 PM]   P-APP003000
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 7 of 48 PageID 3991




                                                                  P-APP003001
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 8 of 48 PageID 3992




                                                                  P-APP003002
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 9 of 48 PageID 3993




                                                                  P-APP003003
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 10 of 48 PageID 3994




                                                                   P-APP003004
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 11 of 48 PageID 3995




                                                                   P-APP003005
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 12 of 48 PageID 3996




                                                                                     P-APP003006
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 13 of 48 PageID 3997




                                                                                 P-APP003007
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 14 of 48 PageID 3998




                                                                                     P-APP003008
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 15 of 48 PageID 3999




                                                                                     P-APP003009
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 16 of 48 PageID 4000




                                                                                     P-APP003010
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 17 of 48 PageID 4001




                                                                                     P-APP003011
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 18 of 48 PageID 4002




                                                                                     P-APP003012
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 19 of 48 PageID 4003




                                                                                     P-APP003013
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 20 of 48 PageID 4004




                                                                                     P-APP003014
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 21 of 48 PageID 4005




                                                                                 P-APP003015
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 22 of 48 PageID 4006




                                                                                     P-APP003016
       Case
5/13/2020      2:20-cv-00180-JLB-MRM         Document
                            When They See Us on               46-21 Filed
                                                Twitter: "@angelaaperez15          07/01/20
                                                                          It is even                Page
                                                                                     more of a reason to share23
                                                                                                               theirof  48 / PageID
                                                                                                                     truth." Twitter 4007




                                      angie @angelaaperez15 · Jun 1, 2019
                                      I’m watching @WhenTheySeeUs and it’s so infuriating to see how poorly this
                                      case was handled.
                                      Tweet
                                        2                          2                         9


                                      When They See Us
                                      @WhenTheySeeUs

                         Replying to @angelaaperez15

                         It is even more of a reason to share their truth.
                         6:46 PM · Jun 1, 2019 · Twitter Web Client


                         1 Retweet         8 Likes




                                      angie @angelaaperez15 · Jun 2, 2019
                                      Replying to @WhenTheySeeUs
                                      Yes yes yes. I agree 100%. It was portrayed just the way it should be.




               Don’t miss what’s happening                                                       Log in          Sign up
               People on Twitter are the first to know.
https://twitter.com/WhenTheySeeUs/status/1134954505206870016                                                                                1/1
                                                                                                                 P-APP003017
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 24 of 48 PageID 4008




                                                                                 P-APP003018
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 25 of 48 PageID 4009




                                                                                 P-APP003019
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 26 of 48 PageID 4010




                                                                                 P-APP003020
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 27 of 48 PageID 4011




                                                                                     P-APP003021
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 28 of 48 PageID 4012




                                                                                     P-APP003022
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 29 of 48 PageID 4013
       Menu
                                                                                                                                                  Sign In   Subsc




                                                                                          EMMYS




         When They See Us and Chernobyl Prove Truth is Stronger
                             than Fiction
                   How showrunners are excavating history’s darkest hours for surprising hits we may as well call Must-Endure TV.


                                                                                    BY JOY PRESS

                                                                                     AUGUST 28, 2019




                                                                           FacebookTwitter Email            Save Story




https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]   P-APP003023
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
                  Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 30 of 48 PageID 4014




      DOOM DAYS Scenes from Netflix’s When They See Us, with, from top, Aunjanue Ellis and Ethan Herisse, Asante Blackk, and Marquis Rodriguez; and HBO’s
      Chernobyl, with Jared Harris and Emily Watson. ​P H O T O I L L U S T R A T I O N B Y C R I S T I A N A C O U C E I R O ; P H O T O G R A P H S B Y L I A M D A N I E L / H B O ( C H E R N O B Y L ) , F R O M
      TH E N EW Y O R K D A I LY N E W S / G E T T Y I M A G E S ( N E W S P A P E R ) , B Y A T S U S H I N I S H I J I M A / N E T F L I X ( W H E N T H E Y S E E U S ) , A N D E R S E N O Y S T E I N / G E T T Y I M A G E S
      ( S M O KE ) , J E A N - L U C P E T I T / G AM M A - R A P H O / G E T T Y I M A G E S ( C H E R N O B Y L P L A N T ) .




      C
                                  raig Mazin did not expect Chernobyl to become one of this year’s buzziest TV dramas. A historical tale about the
                                  aftermath of the 1986 Soviet nuclear explosion, the HBO miniseries derives its drama from bureaucratic
                                  malfeasance and features oozing wounds and some of the most drab decor seen on TV since the actual ’80s. Mazin
                                  laughs at the memory of pitching a show that, as he puts it, “begins with a hanging, will not have any romance or
      sex, and is about science and history!”

      It’s not like Mazin had a reputation for making gritty, realistic drama; he’s best known for his screen writing on the Hangover
      sequels. But on Chernobyl, he intentionally avoided easy resolutions or concessions to sentimentality. In the real world, the central
      figure in the story—Valery Legasov—had a wife and family. But the nuclear physicist played by Emmy-nominated Jared Harris
      does not. The golden rule of the production, Mazin says, was to always “go for the less dramatic, less sensational version.” That



https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]                                                        P-APP003024
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 31 of 48 PageID 4015
      meant no scenes of kids whimpering, “Please don’t do it. Please don’t go!”

      Ava DuVernay took similar care with When They See Us, her devastating four-part Netflix series about the five East Harlem teens
      unjustly accused of raping a jogger in Central Park in 1989. Antron McCray, Yusef Salaam, Raymond Santana, and Kevin
      Richardson spent years in juvenile facilities; Korey Wise, who, at 16, was older than the others, spent more than a decade in adult
      prisons. All five were exonerated in 2002. Although the case had been written about extensively at the time, the men felt the story
      needed to be viewed from their perspective. “There was so much more to it, and I wanted to tell it for them,” DuVernay told
      VANITY FAIR this spring. She chose a title for the series that sidestepped their previous tabloid moniker, the Central Park Five,
      instead emphasizing the boys’ need to be humanized and “seen.”

      HBO says that up to 12.2 million American viewers have watched Chernobyl on its various platforms since the miniseries began
      airing in May. It earned 19 Emmy nominations, including for outstanding limited series. Meanwhile, When They See Us landed 16
      Emmy nods and—while Netflix’s internal numbers are impossible to verify—has been watched by more than 23 million accounts
      around the world, according to DuVernay, who tweeted, “Imagine believing the world doesn’t care about real stories of black
      people.” Those are staggering numbers amid the superhero and fantasy franchises that dominate contemporary pop culture,
      inviting us to exit our dismal reality for a few hours of glittery escape. The success of Chernobyl and When They See Us suggests
      that there is a serious appetite for seriousness out there—and a surprising willingness to bear witness to such epic, real-life
      tragedies.




      So where did this burgeoning genre—call it Must-Endure TV—come from? DuVernay and Mazin both grew up in an era when
      historical miniseries such as Roots and Holocaust were major cultural events that pulled Americans into mass seminars on our
      darkest historic crimes. But many in the industry cite American Crime Story: The People v. O.J. Simpson, Ryan Murphy’s 2016 FX
      true-crime drama, as the flash point of our most recent iteration. With The People v. O.J. Simpson, followed by The Assassination
      of Gianni Versace, Murphy injected the history genre with a heady dose of true-crime gaudiness, resulting in a perfectly calibrated
      blend of the sober and the salacious.

      There’s also HBO’s role as reliable purveyor of nonfiction-based scripted miniseries, from 2001’s Band of Brothers to 2015’s Show
      Me a Hero, as well as political movies like Game Change and Confirmation. Its latest limited series, Our Boys, premiering in
      August, is based on real events surrounding the 2014 abduction and murder of three Jewish teens in the West Bank, which spiraled
      into war in Gaza. The network’s commitment to such awards-friendly reenactments only burnishes its high-end brand. As the
      streaming race heats up, some competitors are finding that they are a good way to stand out in the ever more crowded marketplace.
      Among the recent examples are Hulu with The Looming Tower, Showtime’s Roger Ailes drama, The Loudest Voice (based on the
      reporting of VANITY FAIR special correspondent Gabe Sherman), and Netflix’s forthcoming limited series Unbelievable, based on
      the Pulitzer Prize-winning ProPublica article “An Unbelievable Story of Rape.”


                                                                                     ADVERTISEMENT




      When Murphy sketched out American Crime Story, FX boss John Landgraf instantly grasped the appeal of reappraising events



https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]   P-APP003025
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 32 of 48 PageID 4016
      embedded in America’s collective consciousness. “You have the opportunity to build a deeper emotional and historical context that
      allows you to penetrate the surface of the story,” Landgraf told me. FX’s next foray into history, the limited series Mrs. America,
      will zoom in on the ferocious battle around the Equal Rights Amendment in the 1970s. Cate Blanchett stars as Phyllis Schlafly, the
      anti-feminist activist who ultimately derails the campaign’s momentum. To Landgraf the moment has a “direct bearing on the
      political climate in which we find ourselves today.”

      With historical dramas, Landgraf says his goal is to find “the overlap in the Venn diagram between what audiences will enjoy
      watching and what has genuine artistic or humanitarian merit. It’s a wonderful thing when any creator, any broadcaster can sort of
      find that place where it’s not homework to watch something, yet it has an enormous amount of artistic or educational value.”




      HARD CORE
      A scene from Chernobyl’s penultimate episode.
       ​C O U R T E SY O F H B O .




      T
                          he recent documentary boom and the popularity of high-end true-crime series have also smoothed the way for this
                          historical-drama trend, alerting Hollywood to the pull of real-life stories told well. One industry insider told me that
                          in the wake of Netflix’s Making a Murderer and HBO’s The Jinx, the industry had an “oh my God” moment regarding
                          real-life stories—even better if those stories have a pre-primed audience.

      “The biggest issue that faces us right now is not getting shows made but getting people to pay attention to them,” the insider says.

      “The majority of our members watched at least one documentary in the past year,” says Cindy Holland, vice president of original
      content at Netflix. “So we know they’re really drawn to true stories.” Holland felt confident that viewers who binged on Making a
      Murderer or viewed 13th (DuVernay’s documentary about America’s prison system) could be lured into watching dramatized tales
      of injustice. Although When They See Us is an emotionally battering experience, Holland says, “you empathize or sympathize with
      these characters and you can’t turn away from those faces.”

      Susannah Grant, who wrote Erin Brockovich and Confirmation, recently collaborated with executive producer Sarah Timberman
      on Unbelievable, revolving around the true story of Marie, an 18-year-old (played by Kaitlyn Dever) charged with lying about being


https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]   P-APP003026
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 33 of 48 PageID 4017
      raped.


                                                                                     ADVERTISEMENT




      “There’s such hunger for stuff that will address issues of national, international importance with a really good, compelling,
      dramatic take,” says Timberman. The series follows the two female detectives (Toni Collette and Merritt Wever) who unraveled the
      case, adding a slightly more upbeat note of strength and resilience. “Nobody wants to watch anything 100 percent devastating,”
      says Grant.

      The project began before #MeToo went mainstream, but the story seems freighted with even deeper resonance in its aftermath.
      Bringing it to Netflix required enormous sensitivity—both onscreen and behind the scenes. “You want to be respectful of the lives
      that your characters are inspired by, of course,” Grant says. “But also, [on set] it’s just been really important to us to be really
      mindful because it’s very charged stuff.” During the shooting of one particularly difficult scene, she recalls, one of the women on
      her team dissolved in tears, confessing, “I underestimated how this would affect me. I’ve been in this bad situation.”



                                   “WHAT ATTRACTED ME IN THE FIRST PLACE WERE THE
                                   FACTS.”

      True-life dramas have to strike a delicate balance between historical reality and narrative form. Details sometimes need to be
      reshaped to make them TV-friendly; multiple people may be condensed into a single character for the purposes of dramatic
      efficiency. Michael Starburry faced these kinds of challenges when he cowrote the finale of When They See Us. The episode focuses
      on Wise (Emmy-nominated Jharrel Jerome) and his nearly 14-year journey through the adult prison system. We glimpse Wise’s
      terror and despair, as well as the violence he experienced at the hands of inmates. Starburry knew he had to stay true to “the spirit
      of the story” while ensuring that viewers digested it. “Some of the things that happened to Korey we did not write out of respect for
      Korey,” he says somberly. “Some of those moments…they’re not for mass consumption.”

      Squeezing Wise’s ordeal into less than 90 minutes of screen time required the writers to make tricky consolidations. For instance,
      the kind prison guard named Roberts (Logan Marshall-Green), who gives Wise magazines in solitary confinement, is a composite
      character. “One of my favorite moments in that episode is when [Roberts] talks about how he has a son himself and he would just
      want to know that if the son was in that situation he was being treated like a human being,” Starburry says. He wanted to remind
      the audience: “[Korey] is someone’s kid.”

      While audiences seem to understand that there’s necessarily an accuracy gap between factual documentary and dramatized TV, it
      has led some to become amateur researchers. I was one of many viewers who took to Google to read more about Central Park Five
      prosecutor Linda Fairstein—who was dropped by her book publisher in the aftermath of When They See Us—and to find details of
      the Chernobyl nuclear-plant meltdown, since the events in the series often seemed too outlandish to be real. Did cleanup squad
      members really have just 90 seconds each to rush out onto the nuclear plant’s rooftop and shovel chunks of radioactive graphite
      over the edge? (They did.)

      “What attracted me in the first place were the facts,” Mazin says. “The decisions people made for better or for worse, the sacrifices
      people made for better or for worse…I built the story around the facts, I didn’t try and shove facts into a story I preferred to tell.”
      Mazin had a small team of people helping him fact-check the series. Later, HBO had its own researcher dig through the scripts for


https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]   P-APP003027
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 34 of 48 PageID 4018
      legal reasons—a bracing wake-up call. “You have to really justify everything you’re doing,” Mazin says. “And we did. In the end, I
      came to really love that part, because as the kids say, ‘I had the receipts.’ ”

      Chernobyl hinges on the lies that the Soviet government told to downplay the immense damage to the nearby population and
      environment, as well as the very real risk of global consequences, in order to preserve the USSR’s image as a superpower. When a
      narrative’s central subject is the importance of truth, that puts extra pressure on its writers. Just how far can you stray from how
      things went down for the sake of dramatic impact? Mazin decided the solution was transparency: He recorded an accompanying
      podcast revealing details behind the fictionalized version onscreen and making more explicit connections between what happened
      in 1986 and our current political moment, with its “fake news” hysteria and looming climate change apocalypse.


                                                                                     ADVERTISEMENT




      Mazin thinks that in recent years, people have become aware that there’s a steep price for not paying attention. “Of all the many
      commendable things about Ava DuVernay’s When They See Us, one of the most commendable is the title,” he says. “There’s
      something about being seen, and particularly, looking at people and events that otherwise you wouldn’t have looked at.”

      It’s probably no coincidence that many of the historical reappraisals currently in the pipeline hinge on people of color, women, or
      LGBTQ+ characters—those shoved to the margins of history books and, too often, television as well. “I think there’s been much
      more interest in more underrepresented audiences,” says Netflix’s Holland. Upcoming examples include AMC’s horror series The
      Terror: Infamy, which is fictional but is set in America’s Japanese American internment camps during World War II, and The
      Infiltrators, a scripted series about undocumented immigrants that Blumhouse Television is developing based on a documentary of
      the same name.

      Still, as Mazin points out, “Not all history is created equal. Some things have happened in history that were remarkable for their
      impact in the moment. Other things happened that maybe were passed over in the moment and only now do we realize how
      important they were.” He believes there are urgent lessons to be learned from an incident like Chernobyl: “We are living in the
      moment before the button gets pressed and the reactor explodes. The question is, will we do what needs to be done so that it
      doesn’t explode?”



      More Great Stories from Vanity Fair

      — How intimacy coordinators are changing Hollywood sex scenes
      — The Crown’s Helena Bonham Carter on her “scary” encounter with Princess Margaret
      — The Trump-baiting Anthony Scaramucci interview that roiled the president
      — What happens when you try to be the next Game of Thrones
      — Why are teens flocking to Jake Gyllenhaal’s Broadway show?
      — From the Archive: Keanu Reeves, young and restless

      Looking for more? Sign up for our daily Hollywood newsletter and never miss a story.




https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]   P-APP003028
When They See Us and Chernobyl Prove Truth is Stronger than Fiction | Vanity Fair
               Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 35 of 48 PageID 4019




                                                                     FacebookTwitter              InstagramPinterest Youtube

                                                                                       MORE FROM VANITY FAIR
                                                                                                 CONTACT




                               Condé Nast Store | Reprints / Permissions | VF Media Kit | Sitemap | Accessibility Help | Condé Nast Spotlight
                         © 2020 Condé Nast. All rights reserved. Use of this site constitutes acceptance of our User Agreement (updated 1/1/20) and Privacy Policy and Cookie
                       Statement (updated 1/1/20) and Your California Privacy Rights. Cookies           Settings Vanity Fair may earn a portion of sales from products that are purchased
                                                                                                Cookies Settings

                          through our site as part of our Affiliate Partnerships with retailers. The material on this site may not be reproduced, distributed, transmitted, cached or
                                                            otherwise used, except with the prior written permission of Condé Nast. Ad Choices
                                                                                                 CN Entertainment



                                                                                          United States
                                                                                         United       States




https://www.vanityfair.com/hollywood/2019/08/chernobyl-when-they-see-us-ava-duvernay-craig-mazin-must-endure-tv[6/27/2020 1:26:27 PM]                            P-APP003029
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                               “Message from Ava Duvernay about46-21   Filed –07/01/20
                                                               #WhenTheySeeUs                 Page
                                                                              Central Park Five”       36 ofRoundtable
                                                                                                 » The Justice 48 PageID 4020




                    “MESSAGE FROM AVA DUVERNAY ABOUT
                     #WHENTHEYSEEUS – CENTRAL PARK
                                 FIVE”
                                                                            Jun 5, 2019




https://justiceroundtable.org/resource/message-from-ava-duvernay-about-whentheyseeus-central-park-five/                         1/3
                                                                                                          P-APP003030
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                               “Message from Ava Duvernay about46-21   Filed –07/01/20
                                                               #WhenTheySeeUs                 Page
                                                                              Central Park Five”       37 ofRoundtable
                                                                                                 » The Justice 48 PageID 4021

                      Ava DuVernay here. I’m a filmmaker who created and
                      directed Selma, 13th, Queen Sugar, Wrinkle In Time and now When They
                      See Us.
                      When They See Us is a four-part film with a stellar cast that
                      chronicles the case of the men commonly known as The Central Park
                      Five. The story we tell will transport you to New York City in 1989 and
                      follow five Black and Latino teenagers who are falsely accused,
                      convicted and imprisoned for a rape that they did not commit.
                      When They See Us is a love letter to these men, whose childhoods were
                      stolen by this harrowing case. It is also a love letter to the millions of
                      boys and girls of color who are presumed guilty on sight. My goal is to
                      shed light on the inequities and the bias that makes a case like this
                      possible. We explore a travesty of justice laid bare. We chronicle a
                      broken system fueled by politics, profit and inaction. But we can and
                      should take action.
                      I’ve been partnering with Color Of Change for years. Their “Winning
                      Justice” campaign is rallying Black communities to come together and
                      set the agenda for a new wave of prosecutors. Prosecutors have more
                      power than anyone else in the system to fix the system. And in a dozen
                      cities, thanks to many of you, we now have prosecutors being
                      measured by their commitment to justice rather than by how many
                      people they put in prison. I’m hoping you’ll watch When They See
                      Us and be moved to discuss and interrogate the the current criminal
                      system of injustice. But I also hope you don’t stop there.
                      Here’s how you can make your voice heard:
                      Visit Winning Justice to join campaigns to stop over-policing and
                      racial profiling in our communities
                               to reform our bail system so people’s freedom is not determined
                               by how much they can pay for it;
                               to treat children in the system like children and not criminals;
                               to hold prosecutors accountable for wrongful conviction
                      And so much more.
                      You really can make a di erence.
                      Onward,

https://justiceroundtable.org/resource/message-from-ava-duvernay-about-whentheyseeus-central-park-five/                         2/3
                                                                                                          P-APP003031
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                               “Message from Ava Duvernay about46-21   Filed –07/01/20
                                                               #WhenTheySeeUs                 Page
                                                                              Central Park Five”       38 ofRoundtable
                                                                                                 » The Justice 48 PageID 4022
                      Ava DuVernay




                      Color Of Change is building a movement to elevate the voices of Black
                      folks and our allies, and win real social and political change. Help keep
                      our movement strong.



                            THE PROGRESSIVE VOICE FOR JUSTICE REFORM




                           STAY UP-TO-DATE WITH THE JUSTICE ROUNDTABLE HERE!                              CONTACT US

                                                                            

                                                   © 2020 Justice Roundtable | All rights reserved

                                                             Privacy Policy         Terms of Service




https://justiceroundtable.org/resource/message-from-ava-duvernay-about-whentheyseeus-central-park-five/                         3/3
                                                                                                                P-APP003032
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 39 of 48 PageID 4023




   JUNE 8, 2019 9:07AM ET

   Who’s the Villain in ‘When They See Us’?
   The fallout from Ava DuVernay’s Central Park Five miniseries
   should focus not on just its flesh‐and‐blood villains, but look at
   the failures of the system at large
   By
   JAMIL SMITH




   The fallout from the new miniseries 'When They See Us' should focus on the invisible villains,
   not just the human ones.
   Atsushi Nishijima/Netflix




                                                                                   P-APP003033
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 40 of 48 PageID 4024




   The fourth and final chapter of Ava DuVernay’s acclaimed Netflix miniseries When They
   See Us is entirely about the prison ordeal of Korey Wise, the oldest member of the Central
   Park Five. He had a vastly different experience than the other four boys after their
   conviction for the brutal 1989 rape and assault of Trisha Meili, solely because he was the
   only one old enough to go to prison with adults. Wise served 12 years in prison — five
   years longer than any of the others — before their eventual exoneration in 2002. But as
   painful as it may be to watch the actor Jharrel Jerome portray what Wise endured, think
   of what happened to Kalief Browder as you do it.

   Both boys were 16 years old when they were arrested in New York City: the Harlem
   resident Wise in 1989; Browder, a generation later in 2010, up in the Bronx. Browder
   was on his way home from a party when he was stopped, frisked and accused of the theft
   of a backpack. Unable to afford the bail, Browder was thrown into the notorious Rikers
   Island prison to await a trial that never came. The 16-year-old would spend more than
   1,000 hellish days there, most of them in solitary confinement. It changed him for the
   worse, injuring his mental health irrevocably. June 6th was the fourth anniversary of his
   suicide.
   RELATED


   Lizzo Teams Up With 'Queer Eye' Cast for Animated 'Soulmate' Video

   'Unsolved Mysteries' Teases Reboot With Vintage Mix of Murder, Disappearances and the Paranormal

   “A thread that ties the Central Park Five to Kalief Browder to the vast majority of people
   jailed in New York today is the way the system preys on black and poor communities,”
   Rena Karefa-Johnson, an organizer for the lobbying group FWD.us, tells Rolling Stone.
   “Today, 88% of the people on Rikers Island are Black or Latinx.”

   When They See Us is receiving attention nationwide, and Browder’s fate should be a
   part of the activist conversation stemming from it. It isn’t just that both he and Wise
   experienced Rikers Island as teenagers, or experienced the torture that is solitary
   confinement. It is that the fallout since Netflix premiered it on May 31st has focused a
   bit too heavily on the story’s human villains rather than its invisible ones.
   I understand why. I am just a hair younger than the Central Park Five. I remember all of
   it: seeing the faces of boys who looked like me and my friends, saddened and scared,
   knowing that no one powerful was there to tell their stories — in that police station or on
   television. I remember not just the boys, but the (mostly) white people in charge who
   put them away.

   Just days after the attack, Donald Trump — then a flamboyant real-estate mogul
   — placed inflammatory newspaper ads calling for the death penalty for the five boys. But
   in lieu of Trump — who is not depicted by an actor and is barely mentioned in the series
   — the anger spilling from viewers is being aimed at Linda Fairstein, perhaps the most
   conspicuous villain of the story. Fairstein, now 72, was in 1989 the chief of the Sex
   Crimes Prosecution Unit in the Manhattan District Attorney’s office, the inspiration for




                                                                                            P-APP003034
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 41 of 48 PageID 4025




   the enduring NBC series Law & Order: Special Victims Unit. In the miniseries, Felicity
   Huffman portrays her as obsessed with pinning the crime on the five boys, no matter
   what blatant abuses of power or utter falsehoods are required to make her narrative
   work. Though she has objected to her portrayal in When They See Us, in the real world,
   Fairstein remains unapologetic about the treatment of the Central Park Five, despite
   their exoneration and DNA proof connecting a confessed serial rapist to the attack.
   The release of the miniseries has brought some overdue karma for Fairstein — who, as
   author and filmmaker Sarah Burns notes in her book about the Central Park Five, was
   even considered by President Bill Clinton to be his Attorney General. The New York
   Times reported that Fairstein has resigned from the boards of several organizations,
   including her alma mater, Vassar College. Glamour magazine all but rescinded its 1993
   honor in which it had named her one of its “women of the year.” Now a successful crime
   novelist, petitions circulated calling for publishers to drop her.

   The civil rights organization Color of Change put out one of those petitions, calling upon
   publishing houses Simon & Schuster and Penguin Random House
   to #CancelLindaFairstein. It worked; on Friday, Dutton, the Penguin subsidiary that put
   out Fairstein’s 2019 title, Blood Oath, announced that it has “terminated its
   relationship” with her. But, as director Rashad Robinson emphasized in an interview
   with Rolling Stone, the retribution could not be the only outgrowth of activism from the
   miniseries.

   “There is a Linda Fairstein in every city. The public must expose them, and hold them
   accountable for their actions as pawns in this unjust system — we’re focused on driving
   accountability for prosecutors at a systemic level,” Robinson says, noting that there are
   2,400 prosecutors in the United States and nearly 80% run unopposed. DuVernay
   herself is working with one of those campaigns, Winning Justice, producing short video
   ads for the organization. “She’s using the entertainment industry to lend a voice to black
   and brown people, those whose stories have been deliberately excluded from the public
   discourse,” Robinson added. “She is using her power to unite us and inspire action.”
   Another of those Color of Change endeavors, though, involves ending money bail. ”No
   one should have to stay in jail because they lack the money to buy their freedom,”
   Robinson says. It is yet another connecting thread between the Browder case and the
   Central Park Five. Karefa-Johnson, whose work focuses largely on bail reform, noted
   that New York recently passed a historic package of pretrial reforms, including a bail reform
   package that, save a few exceptions, takes money bail and pretrial jailing off the table for
   people charged with most misdemeanors and nonviolent felonies. A positive step, no
   doubt — but those five boys in 1989 would have still been stuck in that police station,
   even under these new rules.

   Karefa-Johnson notes that not everyone has the courage and fortitude of a Kalief
   Browder, who refused to plead guilty and instead waited almost three years in jail while
   his case crawled through the system. DuVernay’s dramatization of the Central Park Five
   story allows us to see just how the system preys on those understandable weaknesses: a
   father who convinces his son to lie because his own job is threatened by a cop; a family
   exploited due to a language barrier; a single mother whose son is interrogated without




                                                                                  P-APP003035
Case 2:20-cv-00180-JLB-MRM Document 46-21 Filed 07/01/20 Page 42 of 48 PageID 4026




   her permission. It may look like conspiratorial fantasy to those inclined to lionize law
   enforcement or the judicial system, perhaps because it has always worked for people
   who look like them.




   A Protester Holds a Picture Kalief Browder, October 24th, 2015.

   Peter Foley/EPA/Shutterstock

   “Ending senseless pretrial jailing will go a long way in restoring the presumption of
   innocence for folks most likely to be denied it, particularly black people,” Karefa-
   Johnson says. “By eliminating money bail entirely and making pretrial freedom the rule,
   the accused will have a more meaningful chance to fight their cases, be less vulnerable to
   being railroaded by prosecutors and will not be subject to the horrors of incarceration
   based purely on accusations.”

   “Ending money bail” may not be as alluring a catchphrase as #CancelLindaFairstein, but
   it needs to catch on as more and more watch When They See Us. Fairstein can end up
   broke and shunned by society, and it wouldn’t save another black boy from ending up
   like Browder, Wise, Antron McCray, Kevin Richardson, Yusef Salaam, or Raymond
   Santana. It wouldn’t save their families from the expense of having to mortgage
   everything they have to save their loved ones from a criminal justice system determined
   to ensnare them over something that they probably didn’t even do. This is a reality that
   we black and brown folks will continue to live in, no matter how what happens to
   Fairstein’s books or her bank account. She has her reckoning coming, no doubt. But the
   best revenge still looks like reform.




                                                                                P-APP003036
       Case
5/13/2020        2:20-cv-00180-JLB-MRM         Document
                                 Linda Fairstein, Once Cheered,46-21     Filed
                                                               Faces Storm        07/01/20
                                                                           After ‘When           Page
                                                                                       They See Us’        43 York
                                                                                                    - The New  of Times
                                                                                                                   48 PageID 4027
                                  https://nyti.ms/2wG0aDq



Linda Fairstein, Once Cheered, Faces Storm After ʻWhen They See
Usʼ
A Netﬂix series about the Central Park jogger case has led to intense criticism of the famous prosecutor-turned-
novelist who oversaw the investigation.

By Elizabeth A. Harris and Julia Jacobs

June 6, 2019


For much of her life, Linda Fairstein was widely viewed as a law enforcement hero.

As one of the ﬁrst leaders of the Manhattan district attorney’s sex crimes unit, later the inspiration for “Law & Order:
Special Victims Unit,” she became one of the best known prosecutors in the country. She went on to a successful
career as a crime novelist and celebrity former prosecutor, appearing on high-proﬁle panels and boards.

But since last Friday and the premiere of “When They See Us,” Ava DuVernay’s Netﬂix series about the Central Park
jogger case, Ms. Fairstein has become synonymous with something else: The story of how the justice system wrongly
sent ﬁve black and Latino teenagers to prison for a horriﬁc rape.

[Update: Linda Fairstein dropped by her publisher after series on Central Park 5.]

Ms. Fairstein ran the sex crimes division when, in 1989, a white woman jogging in Central Park was viciously raped,
beaten, and left for dead. In the four-part series, Ms. Fairstein’s character is shown as the driving force in the case,
urging on a prosecutor who had doubts and ﬁnding ways to explain away facts that pointed to the teens’ innocence.

In the last few days, online petitions and a hashtag, #CancelLindaFairstein, have called for a boycott of her books and
her removal from prominent board positions. After a barrage of criticism directed at her on Twitter, she took her own
account down. And she resigned this week from the boards of several organizations including Safe Horizon and the
Joyful Heart Foundation, which aid victims of sexual violence, and Vassar College, her alma mater.

Back in 1993, Glamour named her one of its women of the year. But on Tuesday, it published a letter from the editor
saying, “Unequivocally, Glamour would not bestow this honor on her today.”

Ms. Fairstein’s conduct during the case has been a matter of intense debate and criticism since a man named Matias
Reyes surfaced in 2002 to confess that he committed the crime. Ms. Fairstein continued to write books and serve on
important boards even after the convictions were overturned, as the case faded into memory for many.

But the Netﬂix series has placed the prosecution back on center stage, where the power of television’s narrative focus,
the lightning speed of online reaction and the villainous characterization of Ms. Fairstein have made her a target of
public outrage.

[A reporter reﬂects on the true story of the Central Park Five.]

The series is a dramatized account based on the experiences of the “Central Park Five” — Korey Wise, Kevin
Richardson, Raymond Santana, Antron McCray and Yusef Salaam. They went to prison for several years before
being cleared, and in 2014 the de Blasio administration settled their lawsuit against the city for $41 million, while
admitting no wrongdoing on the part of investigators.




https://www.nytimes.com/2019/06/06/arts/television/linda-fairstein-when-they-see-us.html                                            1/4
                                                                                                           P-APP003037
       Case
5/13/2020        2:20-cv-00180-JLB-MRM         Document
                                 Linda Fairstein, Once Cheered,46-21     Filed
                                                               Faces Storm        07/01/20
                                                                           After ‘When           Page
                                                                                       They See Us’        44 York
                                                                                                    - The New  of Times
                                                                                                                   48 PageID 4028
Mr. Reyes’s confession exposed the deep ﬂaws in the way Ms. Fairstein’s unit had handled the case. No forensic
evidence tied the teenagers to the crime and prosecutors relied on contradictory confessions that the teenagers said
were coerced. The DNA evidence pointed to another perpetrator — unknown at the time, and who turned out to be Mr.
Reyes — but investigators never pursued other lines of inquiry, heedlessly assuming they were right.

But was the real-life Ms. Fairstein as scheming as the TV version? (She is played by Felicity Huffman, who was
arrested in the college admissions scandal after ﬁlming was complete.) The script took liberties with dialogue and
timing of events, a use of artistic license that Ms. Fairstein’s defenders describe as unfair, and her detractors embrace
as in broad keeping with the injustice that ensued.

Jonathan C. Moore, a lawyer who represented four of the ﬁve men in their lawsuit, said while “we don’t know for sure
what she was saying to the prosecutors or to the detectives,” her depiction in the series “captures the essence of who
she was.”

But Ms. Fairstein, 72, called it “grossly and maliciously inaccurate,” as she put it in her resignation letters to several
boards.

“The truth about my participation can be proved in the pages of public records and case documents,” she said in her
letter to the chairman of Vassar’s board. “But that has not been apparent to those embracing the mob mentality that
now dominates social media, any more than it was considered by the rashly irresponsible ﬁlmmaker.”

Ms. DuVernay was unavailable for comment, a representative said on Wednesday.




                                  Felicity Huffman as Linda Fairstein in the Netﬂix series “When They See Us.” Netflix



Until the convictions were overturned, Ms. Fairstein had been widely respected as a law enforcement pioneer. The
Manhattan sex crimes unit was the ﬁrst of its kind in the country, and Ms. Fairstein was made its chief in 1976, two
years after its creation.

She ran that department for 25 years, and of the thousands of investigations she oversaw, including the Robert
Chambers “preppy killer” case, which ended with his guilty plea for manslaughter, the Central Park case was
perhaps the most high proﬁle.



https://www.nytimes.com/2019/06/06/arts/television/linda-fairstein-when-they-see-us.html                                               2/4
                                                                                                                         P-APP003038
       Case
5/13/2020        2:20-cv-00180-JLB-MRM         Document
                                 Linda Fairstein, Once Cheered,46-21     Filed
                                                               Faces Storm        07/01/20
                                                                           After ‘When           Page
                                                                                       They See Us’        45 York
                                                                                                    - The New  of Times
                                                                                                                   48 PageID 4029
In 2002, a report by the Manhattan district attorney’s ofﬁce said that the convictions against the ﬁve should be
vacated, and that there had been signiﬁcant problems with the prosecution’s case.

The report said statements by the ﬁve defendants “differed from one another on the speciﬁc details of virtually every
major aspect of the crime — who initiated the attack, who knocked the victim down, who undressed her, who struck
her, who held her, who raped her, what weapons were used in the course of the assault, and when in the sequence of
events the attack took place.” None of them accurately described where the jogger was attacked.

A dueling report, commissioned by the New York Police Department, found that no misconduct occurred during the
investigation and said it was “more likely than not that the defendants participated in an attack upon the jogger.” One
of the authors of the report, Stephen L. Hammerman, was the top legal adviser for the police department at the time.

[The Central Park Five discussed “When They See Us” with their onscreen counterparts.]

Daniel R. Alonso, who was a colleague of Ms. Fairstein’s at the district attorney’s ofﬁce, said that while “it’s a terrible,
terrible thing when someone gets wrongfully convicted,” he did not believe the case should overshadow Ms.
Fairstein’s accomplishments.

“I think it’s terrible to ʻcancel’ someone’s entire career over one matter,” he said, citing Ms. Fairstein’s history of
prosecuting rapists and lobbying for policies that beneﬁt victims of sexual crimes.

The facts now forcing Ms. Fairstein into exile have been known for nearly two decades, and she has faced some
backlash before. Last year, the Mystery Writers of America said that because of her role in the Central Park case, it
would not present her with an award it had already announced was hers. (In 2013, a petition circulated online calling
on Columbia University’s law school to ﬁre Elizabeth Lederer, the lead prosecutor in the case, who was an adjunct
faculty member. She remains a lecturer there today.)

But the level of outrage seen in recent days has been different.

In Ms. DuVernay’s emotional and intimate series, Ms. Fairstein comes off as the primary villain, with numerous lines
depicting her as bent on railroading the young men.

“Every young black male who was in the park last night is a suspect in the rape of that woman,” Ms. Fairstein’s
character says early on.

“So, there must have been another attacker,” she says to Ms. Lederer in the second episode. “One must have gotten
away.”

“You honestly believe that?” a dubious Ms. Lederer asks.

“I do if it helps a jury believe what we know is true,” Ms. Fairstein responds.

Among other liberties taken by the series was in its depiction of the beginning of the investigation.

The police and prosecutors are portrayed as immediately aware of discrepancies between the teens’ confessions and
the timing of the rape. But in reality the movements of the jogger, Trisha Meili, and the timing of her attack were not
established until much later.

In a statement, a lawyer for Ms. Fairstein, Andrew T. Miltenberg, accused Netﬂix and Ms. DuVernay of
“misrepresenting the facts in an inﬂammatory and inaccurate manner” and threatened to take legal action. (John
C.P. Goldberg, a Harvard law professor and expert on defamation law, said that Ms. Fairstein’s position as a public
ﬁgure would make it difﬁcult for her to win a defamation suit.)




https://www.nytimes.com/2019/06/06/arts/television/linda-fairstein-when-they-see-us.html                                            3/4
                                                                                                           P-APP003039
       Case
5/13/2020        2:20-cv-00180-JLB-MRM         Document
                                 Linda Fairstein, Once Cheered,46-21     Filed
                                                               Faces Storm        07/01/20
                                                                           After ‘When           Page
                                                                                       They See Us’        46 York
                                                                                                    - The New  of Times
                                                                                                                   48 PageID 4030




                                  Ms. Fairstein, shown in a 2014 portrait associated with her work as a crime novelist, has
                                  written more than 20 books but now faces an online petition calling for a boycott of her
                                  work. Katherine Marks for The New York Times



In an interview with The Daily Beast, Ms. DuVernay said she reached out to Ms. Fairstein before she wrote the script.
She said she asked if they could have a conversation so Ms. DuVernay would have Ms. Fairstein’s perspective in her
head. According to Ms. DuVernay, Ms. Fairstein said she would sit down only if certain conditions were met, including
approval over the script. Ms. DuVernay said no, and the conversation didn’t happen.

Ms. Fairstein’s lawyer disputed that account, saying that she “only requested that Ms. DuVernay take into account
public records, transcripts, and written testimonies when writing her script about the Central Park Five.”

Ms. Fairstein is also, in a way, still ﬁghting with the ﬁve. Long after her ofﬁce moved to erase their convictions, and
essentially without any evidence beyond their problematic confessions, she and others involved in the investigation
have maintained that the men probably played some role in the rape, which they deny.

Whether the reaction to her depiction in “When They See Us” will affect her writing career remains to be seen. Her
success as a novelist is even addressed in the ﬁnal episode.

Ms. Fairstein meets with Nancy Ryan, who wrote the district attorney’s 2002 report. Ms. Ryan pulls out several of Ms.
Fairstein’s books and places them on the table in front of her.

“While you were writing crime novels,” Ms. Ryan says, “Kevin, Antron, Yusef, Raymond and Korey were serving time
for crimes they didn’t commit.”

Jim Dwyer contributed reporting.




https://www.nytimes.com/2019/06/06/arts/television/linda-fairstein-when-they-see-us.html                                                    4/4
                                                                                                                              P-APP003040
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Who Is Linda Fairstein,                46-21
                                                    the Central Park          Filed
                                                                     5 Prosecutor?     07/01/20
                                                                                   - 'When They See Us'Page   47 of 48 PageID
                                                                                                       #CancelLindaFairstein Boycott 4031

                                                                     Donate to help vulnerable communities cope with COVID-19                DONATE




                                                                                                                                SUBSCRIBE       SIGN IN


    When They See Us Sparked a Boycott
    Against Central Park Five Prosecutor
    Linda Fairstein
    #CancelLindaFairstein has led to the prosecutor-turned-novelist to be dropped by her
    book publisher, literary agency, and to step down from the boards of various nonproﬁts.

    BY KATE STOREY JUN 7, 2019




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                         1/15
                                                                                                                                  P-APP003041
       Case
5/13/2020        2:20-cv-00180-JLB-MRM            Document
                             Who Is Linda Fairstein,                46-21
                                                     the Central Park          Filed
                                                                      5 Prosecutor?     07/01/20
                                                                                    - 'When They See Us'Page   48 of 48 PageID
                                                                                                        #CancelLindaFairstein Boycott 4032




    I
 GETTY/NETFLIX



                 n the rst episode of the Netix mini-series When They See Us, New York
                 prosecutor Linda Fairstein, played by Felicity Huﬀman, sits in front of a map of
                 Central Park as ve teenage boys sit in the precinct. After a woman was brutally
    raped in the park, the authorities brought in those who they believed were in the
    vicinity.

    But in a key scene about halfway through the episode, the focus of the conversation
    with Kevin Richardson, 15, Raymond Santana, 14, Antron McCray, 15, Yusef Salaam,
    15, and Korey Wise, 16, changed.

                                                          ADVERTISEMENT - CONTINUE READING BELOW




    "All this is happening in the park ... and it's not connected?" the Fairstein character
    says, looking at the times in which the boys were apparently in the park. "They're not
    witnesses. They're suspects."

       Related Stories



https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 2/15
                                                                                                                                 P-APP003042
